 1   Philip Cozens, State Bar Number 84051
 2   Attorney at Law
 3   1007 Seventh Street, Suite 208
 4   Sacramento, CA 95814
 5
 6   Telephone: (916) 443-1504
 7   Fax: (916) 443-1511
 8   Email: pcozens@aol.com
 9
10   Attorney for Defendant James Sherman
11
12
13                           IN THE UNITED STATES DISTRICT COURT
14
15                         FOR THE EASTERN DISTRICT OF CALIFORNIA
16
17   UNITED STATES OF AMERICA,           )                Case No. 2:13-cr-302
18                                       )
19               Plaintiff,              )                 STIPULATION TO CONTINUE
20                                       )                 SENTENCING HEARING
21               v.                      )
22                                       )
23   JAMES SHERMAN,                      )
24   .                                   )
25                                       )
26               Defendant.              )
27   ____________________________________)
28
29          It is stipulated between the United States Attorney’s Office for the Eastern District of
30   California by Assistant United States Attorney Jason Hitt, Esq. and Defendant James Sherman
31   through his attorney Philip Cozens, Esq. that:
32          The Sentencing Hearing currently scheduled for April 15, 2021 at 10:00 a.m. in Judge
33   England’s Court be re-scheduled for May 27, 2021 at 10:00 a.m. in Judge England’s Court. The
34   stipulated continuance is necessary because Defendant James Sherman’s attorney requires
35   additional time to review the discovery in this matter and to have the probation report prepared.
36          Time should be excluded for defense attorney preparation pursuant to Local Code T4 and
37   the ends of justice outweigh the Defendant’s and the public’s interest in a speedy trial. Time




     STIPULATION TO CONTINUE SENTENCING HEARING -1-
1    should be excluded from speedy trial calculations from April 15, 2021 through and including
2    May 27, 2021.
3           It is so stipulated.
4    Dated: April 12, 2021                         /s/ Jason Hitt, Esq.____________
5                                                  Jason Hitt, Esq.
6                                                  Assistant United States Attorney
7                                                  Eastern District of California
8
 9
10                                                 /s/ Philip Cozens_________________
11                                                 Philip Cozens
12                                                 Attorney for Defendant
13                                                 James Sherman
14
15                                                ORDER
16          The court, having read and considered the above-stipulation and finding good cause
17   therefore, orders that the Sentencing Hearing currently scheduled for April 15, 2021 at 10:00
18   a.m. in Judge England’s Court be re-scheduled for May 27, 2021 at 10:00 a.m. in Judge
19   England’s Court. Time is excluded for defense attorney preparation pursuant to Local Code T4
20   and the court finds the ends of justice outweigh the Defendant’s and the public’s interest in a
21   speedy trial. Time will be excluded from speedy trial calculations from April 15, 2021 through
22   and including May 27, 2021.
23          Dated: April 27, 2021
24

25




     STIPULATION TO CONTINUE SENTENCING HEARING -2-
